                            Case 3:20-cv-03813-CRB Document 24 Filed 08/06/20 Page 1 of 2




                       1   Kerry S. Culpepper, HI Bar No. 9837, pro hac vice
                           Culpepper IP, LLLC
                       2   75-170 Hualalai Road, Suite B204
                           Kailua Kona, HI 96740
                       3
                           Tel: 808-464-4047
                       4   Fax: 202-204-5181
                           kculpepper@culpepperip.com
                       5
                           Tobi Clinton, (SBN 209554)
                       6   330 Vernon St., Unit 795
                           Roseville, CA 95678
                       7
                           Tel: 650-735-2137
                       8   Fax: 202-204-5181
                           tclinton@culpepperip.com
                       9
                           Attorneys for Certain Defendants
                   10

                   11                                    UNITED STATES DISTRICT COURT
                   12                                NORTHERN DISTRICT OF CALIFORNIA
                   13       HURRICANE ELECTRIC LLC,
                                                                                 Case No.: 3:20-CV-3813-CRB
                   14                                Plaintiffs,
                   15               v.                                             DEFENDANT CRAIG J. FLORES’ FIRST
                                                                                   CERTIFICATION AS TO INTERESTED
                   16       DALLAS BUYERS CLUB, LLC, et al.                        ENTITIES AND PERSONS PURSUANT
                                                                                   TO LOCAL RULE 3-15
                   17                                Defendants.
                   18
                                      DEFENDANT CRAIG J. FLORES’ FIRST CERTIFICATION AS TO
                   19
                                INTERESTED ENTITIES AND PERSONS PURSUANT TO LOCAL RULE 3-15
                   20
                                   Pursuant to Civil L.R. 3-15, the undersigned, counsel of record for CRAIG. J FLORES,
                   21
                           certifies that as of this date, other than the named parties, there is no such interest to report.
                   22
                                   DATED Kailua-Kona, Hawaii, August 6, 2020.
                   23

                   24                                                       Respectfully Submitted,
                   25                                                       CULPEPPER IP, LLLC
                   26
                                                                            /s/ Kerry S. Culpepper
                   27                                                       Kerry S. Culpepper
                                                                            75-170 Hualalai Road, Suite B204
                   28                                                       Kailua Kona, HI 96740
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                               1
    KAILUA-KONA,
    HAWAII 96740
                            Case 3:20-cv-03813-CRB Document 24 Filed 08/06/20 Page 2 of 2




                       1                                       Attorney for Defendants: DALLAS BUYERS CLUB,
                           LLC, a California LLC; GLACIER FILMS 1, LLC; DOUBLE LIFE PRODUCTIONS, INC.;
                       2   VOLTAGE PICTURES, LLC; COOK PRODUCTIONS, LLC; WWE STUDIOS FINANCE
                           CORP.; MON, LLC; TBV PRODUCTIONS, LLC; CELL FILM HOLDINGS, LLC; VENICE PI,
                       3   LLC; I AM WRATH PRODUCTION, INC.; POW NEVADA, LLC; HEADHUNTER, LLC;
                           NICOLAS CHARTIER; AVI LERNER; VOLTAGE PRODUCTIONS, INC.; CRAIG J. FLORES
                       4   and KILLING LINK DISTRIBUTION

                       5

                       6

                       7

                       8

                       9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
CULPEPPER IP, LLLC
75-170 HUALALAI ROAD
     SUITE B204
                                                                  2
    KAILUA-KONA,
    HAWAII 96740
